Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 1 of 12 PageID #: 224




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

    MICHAEL COLLINS, et al.

            Plaintiffs

    v.                                                Judge Charles R. Simpson
                                                 Civil Action No. 3:20-cv-00375-CRS
    MICHAEL ADAMS, in his official
    capacity as the Secretary of State of
    Kentucky, et al.

            Defendants




      COMMONWEALTH OF KENTUCKY, EX REL. ATTORNEY GENERAL
      DANIEL CAMERON’S MEMORANDUM IN SUPPORT OF MOTION TO
                          INTERVENE


          In support of its motion to intervene in this action, the Commonwealth of

Kentucky, ex rel. Attorney General Daniel Cameron (the “Commonwealth”), states as

follows:

          This case involves two constitutional challenges to Kentucky election laws. The

first challenge involves Ky. Rev. Stat. 117.085 and Ky. Rev. Stat. 117.077, which

together provide for absentee voting by mail for voters who satisfy certain criteria

established by the General Assembly. [Cf. Plaintiffs’ complaint ¶¶ 154–155, DN 1.]

The second challenge involves Senate Bill 2,1 which requires voters to present a valid

photo identification document when voting in person or applying to vote via absentee




1   2020 Ky. Acts ch. 89.

                                             1
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 2 of 12 PageID #: 225




ballot. [Cf. Id. ¶ 159, DN 1.] These statutes, which are the public policy of Kentucky,

are plainly constitutional, and the Plaintiffs’ constitutional challenges represent little

more than an attempt to impose the policy preferences of political activists and others

on the citizens of the Commonwealth.

      As the Commonwealth’s chief law officer, Attorney General Cameron has not

only the power, but also the duty, to defend these laws on behalf of the

Commonwealth and its citizens. See Ky. Rev. Stat. 15.020. Under Kentucky law,

Attorney General Cameron “shall” enter his appearance “in all cases, hearings, and

proceedings . . . in which the Commonwealth has an interest.” Id. He is, in the words

of Kentucky’s highest court, the “attorney for the people of the State of Kentucky.”

Commw. ex rel. Conway v. Thompson, 300 S.W.3d 152, 173 (Ky. 2009) (quoting

Commw. ex rel. Cowan v. Wilkinson, 828 S.W.2d 610, 618 (Ky. 1992) (Leibson, J.,

dissenting)). Furthermore, in his capacity as the Attorney General of Kentucky,

Attorney General Cameron has jurisdiction to investigate and prosecute violations of

Kentucky’s election laws, Ky. Rev. Stat. 15.242, and has the duty to “enforce all of the

state’s election laws by civil or criminal processes,” Ky. Rev. Stat. 15.243. Therefore,

as the chief attorney for the Commonwealth’s citizens, and in order to enforce the

Commonwealth’s election laws, Attorney General Cameron moves to intervene to

defend the challenged statutes.

                                     ARGUMENT

      Under Rule 24, a party is entitled to intervene of right on a timely motion if

the party “claims an interest relating to the property or transaction that is the subject

of the action, and is so situated that disposing of the action may as a practical matter
                                            2
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 3 of 12 PageID #: 226




impair or impede the movant’s ability to protect its interest, unless existing parties

adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). A party may intervene

permissively on a timely motion if the party “has a claim or defense that shares with

the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Rule

24 also gives government parties, like the Commonwealth acting through its chief

law officer, Attorney General Cameron, additional leeway to intervene permissively:

On timely motion, a government party may intervene “if a party’s claim or defense is

based on . . . a statute . . . administered by the officer or agency.” Fed. R. Civ. P.

24(b)(2)(A). Attorney General Cameron should be allowed to intervene on behalf of

the Commonwealth on all three bases.

I.    The Commonwealth is entitled to intervene of right.

      In the Sixth Circuit, a party can intervene of right if:

      (1) the motion to intervene is timely; (2) the proposed intervenor has a
      substantial legal interest in the subject matter of the case; (3) the
      proposed intervenor’s ability to protect that interest may be impaired in
      the absence of intervention; and (4) the parties already before the court
      may not adequately represent the proposed intervenor’s interest.

United States v. Michigan, 424 F.3d 438, 443 (6th Cir. 2005). These four factors must

be “broadly construed in favor of potential intervenors.” Coalition to Defend

Affirmative Action v. Granholm, 501 F.3d 775, 779 (6th Cir. 2007) (quoting Purnell v.

City of Akron, 925 F.2d 941, 950 (6th Cir. 1991)).

      Regarding the first factor, the Sixth Circuit weighs five additional factors to

determine whether a motion to intervene is timely. They are:

      1) the point to which the suit has progressed; 2) the purpose for which
      intervention is sought; 3) the length of time preceding the application
      during which the proposed intervenors knew or should have known of
                                           3
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 4 of 12 PageID #: 227




      their interest in the case; 4) the prejudice to the original parties due to
      the proposed intervenors’ failure to promptly intervene after they knew
      or reasonably should have known of their interest in the case; and 5) the
      existence of unusual circumstances militating against or in favor of
      intervention.

Blount-Hill v. Zelman, 636 F.3d 278, 284 (6th Cir. 2011) (quoting Jansen v.

Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990)). “No one factor is dispositive, but rather

the ‘determination of whether a motion to intervene is timely should be evaluated in

the context of all relevant circumstances.’” Id. (quoting Stupak-Thrall v. Glickman,

226 F.3d 467, 472–73 (6th Cir. 2000)).

      Under this standard, the Attorney General’s motion to intervene on behalf of

the Commonwealth is timely. This action is less than a month old, and the Attorney

General’s motion comes before any discovery or motion practice. See Blount-Hill, 636

F.3d at 284 (considering “the length of time preceding the application during which

the proposed intervenors knew or should have known of their interest in the case”)

(citation omitted). The Sixth Circuit recently characterized the lack of discovery as “a

marker that we have previously considered relevant in assessing the timeliness of a

motion to intervene.” Kirsch v. Dean, 733 F. App’x 268, 275 (6th Cir. 2018)

(unpublished). All substantive matters remain unresolved. See Kirsch, 733 F. App’x

at 275 (affirming denial of motion to intervene where the “district court had already

partially granted and partially denied [the defendant’s] motion to dismiss, denied [the

defendant’s] motion to disqualify [the plaintiff’s] counsel, and resolved several

additional non-dispositive motions”) (internal citations omitted).




                                           4
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 5 of 12 PageID #: 228




      Because this action is so new, Attorney General Cameron’s intervention on

behalf of the Commonwealth will not meaningfully delay this litigation. Attorney

General Cameron seeks to intervene on behalf of the Commonwealth not to raise new

claims, but only to defend Kentucky’s laws from the specific challenges brought by

the Plaintiffs. This will not prejudice the existing parties. See Blount-Hill, 636 F.3d

at 284 (listing “prejudice to the original parties” as a relevant timeliness factor). The

Plaintiffs will suffer no prejudice, nor will intervention prejudice the Secretary of

State, the Governor, or the State Board of Elections. So the motion to intervene is

timely.

      As to the second factor governing intervention of right—whether the

Commonwealth through Attorney General Cameron has a sufficient legal interest in

this matter—there can be no doubt. The Sixth Circuit subscribes to a “rather

expansive notion of the interest sufficient to invoke intervention of right,” Michigan

State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997), and has determined

that the term “‘interest’ is to be construed liberally,” Bradley v. Milliken, 828 F.2d

1186, 1192 (6th Cir. 1987). As a matter of state law, Attorney General Cameron is

the Commonwealth’s “chief law officer.” Ky. Rev. Stat. 15.020. He must “enter his

appearance in all cases, hearings, and proceedings . . . and attend to all litigation and

legal business in or out of the state required of him by law, or in which the

Commonwealth has an interest.” Id. As the Supreme Court of Kentucky has

recognized, it is a “bedrock principle[]” that the Attorney General possesses “broad

powers to initiate and defend actions on behalf of the people of the Commonwealth.”



                                           5
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 6 of 12 PageID #: 229




Thompson, 300 S.W.3d at173 (emphasis added). In the field of election law, the

Kentucky Attorney General plays an especially important enforcement role. See Ky.

Rev. Stat. 15.242; Ky. Rev. Stat. 15.243. On the topic of intervention into litigation

by the Attorney General, Kentucky’s highest court long ago held:

      The Attorney General, as chief law officer of this Commonwealth,
      charged with the duty of protecting the interest of all the people . . . had
      such a vital interest in this litigation that he had a right to intervene at
      least insofar as the public issues advanced in the action were involved.

Hancock v. Terry Elkhorn Mining Co., 503 S.W.2d 710, 715 (Ky. 1973). Even the

Federal Rules of Civil Procedure recognize that a state’s attorney general is the most

appropriate party to defend the constitutionality of the state’s laws. See Rule 5.1(c).

      This case falls within the core of Attorney General Cameron’s duties as the

Commonwealth’s chief law officer for the people of Kentucky. The Plaintiffs challenge

the constitutionality of Kentucky’s election statutes, requesting that this Court enjoin

their enforcement. [See Complaint, DN 1 (requesting preliminary and permanent

injunction).] The Commonwealth’s interest in defending these laws and ensuring that

they are enforced is paramount. This interest is an integral part of the

Commonwealth’s sovereignty in our system of federalism. Importantly, the Sixth

Circuit has squarely held that a state, through its Attorney General, has a “manifest

legal interest in defending the constitutionality of [its] laws.” Blackwell, 467 F.3d at

1007 (emphasis added); see also Gillie v. Law Office of Eric A. Jones, LLC, 2013 WL

4499955, at *4 (S.D. Ohio Aug. 21, 2013) (finding this factor satisfied as to state

attorney general).




                                           6
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 7 of 12 PageID #: 230




        This leads to the third factor governing intervention of right—whether the

intervenor’s ability to protect its interest may be impaired without intervention.

“[T]he requirement of impairment of a legally protected interest is a minimal one: the

requirement is met if the applicant shows ‘that representation of his interest may be

inadequate.’” Blackwell, 467 F.3d at 1007 (quoting Trbovich v. United Mine Workers

of Am., 404 U.S. 528, 538 n.10 (1972)) (internal quotation marks omitted).

        It should go without saying that, if Kentucky’s election laws are permanently

enjoined, Attorney General Cameron’s interest as the Commonwealth’s chief law

officer, having the duty to “enforce all of the state’s election laws,” and the

Commonwealth’s interest in enforcing its laws will be substantially impaired. As the

Sixth Circuit reasoned in allowing Ohio’s Attorney General to intervene of right to

defend an Ohio law before both the district court and on appeal, “an adverse ruling

could hinder the State’s ability to litigate the validity of the Ohio law.” Blackwell, 467

F.3d at 1007–08 (citing Linton v. Commissioner of Health & Env’t, 973 F.2d 1311,

1319 (6th Cir. 1992) (“potential stare decisis effects can be a sufficient basis for finding

an impairment of interest”)); Gillie, 2013 WL 4499955, at *4 (similar). In sum, the

Commonwealth has a meaningful interest in having its chief law officer defend its

laws.

        The Commonwealth, through Attorney General Cameron, also satisfies the

fourth element for intervention of right. “The State’s burden with respect to

establishing that its interest is not adequately protected by the existing party to the

action is a minimal one; it is sufficient to prove that representation may be



                                             7
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 8 of 12 PageID #: 231




inadequate.” Blackwell, 467 F.3d at 1008. The fact that an intervenor seeks the same

outcome as a current party does not foreclose intervention of right. See id. Indeed,

the Sixth Circuit has held that “it may be enough to show that the existing party who

purports to seek the same outcome will not make all of the prospective intervenor’s

arguments.” Miller, 103 F.3d at 1247.

       This low bar is easily met here. Only the Attorney General has statewide

authority to enforce the election laws in Kentucky. Though the Secretary of State is

Kentucky’s “chief election official,” Ky. Rev. Stat. 117.015(2)(a), he has no

enforcement duties. The State Board of Elections also is not charged with enforcing

the election laws, only with implementing them. The Governor certainly has the duty

to “take care that the laws be faithfully executed,” Ky. Const. § 81, but he vetoed

Senate Bill 2, which suggests that he likely would not make the same arguments in

favor of the constitutionality of the challenged election statutes as will the Attorney

General.2 In fact, the Governor has publicly stated that he welcomes this lawsuit and

supports the Plaintiffs’ position.3 The Governor also is not charged with any

particular election law enforcement functions. In short, the Attorney General’s

enforcement, investigation, and prosecution duties means that he will bring a unique

perspective on behalf of the Commonwealth in this litigation. See Miller, 103 F.3d at

1247 (“One would expect that the Chamber, as the target of the statutes’ regulations,



2 The Governor vetoed Senate Bill 2 on April 13, 2020. The General Assembly overrode his veto, and
Senate Bill 2 became law, the following day.
3 See Lawrence Smith, Beshear siding with ACLU in lawsuit to overturn Kentucky’s Voter ID law,

WDRB (May 27, 2020), available at https://www.wdrb.com/community/beshear-siding-with-aclu-in-
lawsuit-to-overturn-kentuckys-voter-id-law/article_eee3814c-a07d-11ea-99e0-1b104761d4a6.html
(last visited July 9, 2020).

                                                8
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 9 of 12 PageID #: 232




would harbor an approach and reasoning for upholding the statutes that will differ

markedly from those of the state, which is cast by the statutes in the role of

regulator.”).

      For all these reasons, the Commonwealth through Attorney General Cameron

should be granted intervention of right.

II.   The Commonwealth should be granted permissive intervention.

      Under Rule 24(b)(2), an intervenor can intervene permissively if the motion to

intervene is timely and if the intervenor alleges “at least one common question of law

or fact” that is already raised in the pending lawsuit. Michigan, 424 F.3d at 445

(discussing Fed. R. Civ. P. 24(b)(1)(B)). If those threshold requirements are met, “the

district court must then balance undue delay and prejudice to the original parties, if

any, and any other relevant factors to determine whether, in the court’s discretion,

intervention should be allowed.” Id. (quoting Miller, 103 F.3d at 1248).

      For the reasons discussed above, this motion is timely and will not prejudice

the existing parties or unduly delay the resolution of this matter. The Attorney

General’s intervention into this case on behalf of the Commonwealth also raises “at

least one common question of law or fact” to the issues raised in the Plaintiffs’

complaint. See id. By way of example only, Attorney General Cameron seeks to defend

Ky. Rev. Stat. 117.085 and Ky. Rev. Stat. 117.077 on the basis that those statutes do

not impose an unreasonable burden on the Plaintiffs, and that the statutory

requirements are within the constitutional power of the Commonwealth as a

sovereign state to govern its elections. As to Senate Bill 2, Attorney General Cameron

intends, among other things, to defend the law on the ground that the photo
                                           9
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 10 of 12 PageID #: 233




identification requirement is a reasonable regulation intended to preserve the

integrity of the Commonwealth’s elections and to detect and deter voter fraud.

       For all these reasons, the Commonwealth through Attorney General Cameron

should be granted permissive intervention.

III.   Intervention should be granted based upon Attorney General
       Cameron’s role as a government party.

       Rule 24(b)(2)(A) gives special consideration to government parties who seek

permissive intervention into a lawsuit. For a government party, all that the rule

requires is (i) a timely motion (ii) into a lawsuit where “a party’s claim or defense is

based on . . . a statute . . . administered by the officer or agency” (iii) with

consideration of whether “the intervention will unduly delay or prejudice the

adjudication of the original parties rights.” See id. Under this rule, “permissive

intervention is liberally granted to government officials ‘when sought because an

aspect of the public interest with which [the officer] is officially concerned is involved

in the litigation.’” Donahoe v. Arpaio, 2012 WL 2675237, at *3 (D. Ariz. July 6, 2012)

(citing Nuesse v. Camp, 385 F.2d 694, 706 (D.C. Cir. 1967); S.E.C. v. U.S. Realty &

Improvement Corp., 310 U.S. 434 (1940)). District courts across the Sixth Circuit have

granted permissive intervention to government officials under Rule 24(b)(2). See, e.g.,

Smith v. Federal Hous. Fin. Agency, 2013 WL 12121334, at *2 (E.D. Tenn. Jan. 22,

2013); Gillie, 2013 WL 4499955, at *5.

       Viewing Kentucky’s election laws as a whole, the Attorney General certainly

has a hand in administering them. For example, Ky. Rev. Stat. 119.165(1) makes it a

felony to impersonate a voter, and then receive and cast a ballot in an election. The


                                           10
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 11 of 12 PageID #: 234




Kentucky General Assembly enacted Senate Bill 2, in part, to strengthen Kentucky’s

election laws to deter and prevent this kind of voter fraud. See Senate Bill 2 preamble

(“[I]t is critically important to protect the integrity and reliability of the electoral

process in order to ensure that there is proper detection and deterrence of voter

fraud . . . .” (emphasis added)). As discussed above, the Attorney General is

empowered to investigate and prosecute violations of the election laws. See Ky. Rev.

Stat. 15.242. He also can enforce them. See, e.g., Thompson, 300 S.W.3d at 173; Ky.

Rev. Stat. 15.243(1). Therefore, Senate Bill 2 provides a valuable “detection and

deterrence” tool to better enable the Attorney General to prosecute voter fraud, and

thereby administer the Kentucky election laws.

      By serving as the Commonwealth’s chief prosecutor of voter fraud, the

Attorney General plays a unique role in administering Kentucky’s election laws, as

required by Rule 24(b)(2)(A). See Gillie, 2013 WL 4499955, at *5 (“A movant satisfies

the requirement that it administers the statute upon which a party’s claim or defense

is based if the movant ‘manages directs, or supervises the application of the statute.’”

(citing McHenry v. C.I.R., 677 F.3d 214, 220–21 (4th Cir. 2012)). This is not a situation

where the Attorney General merely has a vague interest in seeing that these laws are

enforced. As the chief law officer for the people of Kentucky, Attorney General

Cameron is empowered to ensure—through investigation, prosecution, injunctive

relief, and otherwise—that those statutes are in fact implemented and enforced.




                                           11
Case 3:20-cv-00375-CRS Document 28-1 Filed 07/10/20 Page 12 of 12 PageID #: 235




      The other requirements for permissive intervention under Rule 24(b)(2)(A) also

are met. For the reasons described above, this motion to intervene is timely and will

not prejudice the existing parties or unduly delay the resolution of this matter.

                                   CONCLUSION

      The Court should grant Attorney General Cameron’s motion to intervene on

behalf of the Commonwealth so that he may defend the constitutionality of Ky. Rev.

Stat. 117.085, Ky. Rev. Stat. 117.077, and Senate Bill 2.

                                        Respectfully submitted,

                                        Daniel Cameron
                                        ATTORNEY GENERAL

                                        /s/ Aaron J. Silletto
                                        Victor B. Maddox
                                        Carmine G. Iaccarino
                                        Aaron J. Silletto
                                        Brett R. Nolan
                                        Marc Manley
                                        Office of the Attorney General
                                        700 Capital Avenue, Suite 118
                                        Frankfort, Kentucky 40601
                                        Phone: (502) 696-5300
                                        Victor.Maddox@ky.gov
                                        Carmine.Iaccarino@ky.gov
                                        Aaron.Silletto@ky.gov
                                        Brett.Nolan@ky.gov
                                        Marc.Manley@ky.gov

                                        Counsel for Intervening Defendant,
                                        Commonwealth of Kentucky ex rel.
                                        Attorney General Daniel Cameron




                                          12
